Case 2:21-mc-00016-CAS-SK Document 3 Filed 01/19/21 Page 1 of 2 Page ID #:31




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
In re:
                                                                     1:21-mc-47
                                                         Misc. No. ___________________
RULE 45 SUBPOENAS ISSUED to the
ELLIOTT MANAGEMENT                                       (Pending in the United States District
CORPORATION, PAUL SINGER and                             Court for the Central District of California,
TERRY KESSEL,                                            Western Division, Case No.
                                                         2:20-cv-02299-CAS-SK)
Regarding the United States District Court for
the Central District of California, Western
Division case
JBF INTERLUDE 2009 LTD. -- ISRAEL,
                       Plaintiffs,
         v.

QUIBI HOLDINGS, LLC, et al.,

                       Defendants.

    DECLARATION OF REBECCA MONCK RICIGLIANO IN SUPPORT OF NON-
     PARTIES ELLIOTT MANAGEMENT CORPORATION, PAUL SINGER, AND
   TERRY KASSEL’S MOTION TO QUASH SUBPOENAS FROM QUIBI HOLDINGS,
               LLC AND UNOPPOSED MOTION TO TRANSFER

         I, Rebecca Monck Ricigliano, declare as follows:

         1.     I am a partner at the New York office of the law firm Crowell & Moring LLP,

counsel for Elliott Management Corporation (“Elliott”) and Elliott employees Paul Singer and

Terry Kassel (the “Subpoenaed Non-Parties”), and am admitted to practice in the Southern

District of New York District Court.

         2.     I submit this declaration in support of the Subpoenaed Non-Parties’: (1) Motion to

Quash the third party subpoenas from Quibi issued to Elliott and two of its executives seeking

compliance in New York, and (2) Unopposed Motion to Transfer the motion to the United States

District Court for the Central District of California.




LAACTIVE-604946405.2
Case 2:21-mc-00016-CAS-SK Document 3 Filed 01/19/21 Page 2 of 2 Page ID #:32




        3.      Attached as Exhibit 1 to this declaration is a true and correct copy of the

Declaration of Valerie Goo and exhibits A-I annexed thereto. Ms. Goo is a partner at Crowell &

Moring, LLP and counsel to the Subpoenaed Non-Parties.

         I declare under penalty of perjury that the foregoing is true and correct. Executed this

19th day of January 2021, in Union County, New Jersey.




                                                                   Rebecca Monck Ricigliano




                                                 -2-
LAACTIVE-604946405.2
